

117 HR 5226 IH: Preventing Vigilante Stalking that Stops Women’s Access to Healthcare and Abortion Rights Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5226IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Jackson Lee (for herself, Ms. Wilson of Florida, Ms. Ross, and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to enhance criminal penalties for health related stalking, and for other purposes.1.Short titleThis Act may be cited as the Preventing Vigilante Stalking that Stops Women’s Access to Healthcare and Abortion Rights Act of 2021.2.Obtaining or interfering with the personal healthcare decisions of a woman(a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261B the following:2261C.Enhanced penalty for health related stalkingIf a person commits an offense under section 2261 or 2261A with the intent to obtain healthcare information of an individual or to prevent the healthcare decisions of an individual, the person may be imprisoned for up to 3 years, in addition to any term of imprisonment imposed for that offense under section 2261 or section 2261A, respectively..(b)Clerical amendmentThe table of sections for chapter 110A of title 18, United States Code, is amended by inserting after the item relating to section 2261B the following:2261C. Enhanced penalty for health related stalking..